Citation Nr: 1514135	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifesting as joint pain, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifesting as chronic fatigue, including as due to an undiagnosed illness.

3.  Entitlement to service connection for sleep disturbances, including as due to an undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to an earlier effective date for the grant of service connection for a disability manifesting as irritable bowel syndrome (IBS).





ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.  He also had active duty for training from March to June 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2014, the Board remanded claims for service connection for bilateral knee disabilities, a neck disability, bilateral hand disabilities, bilateral shoulder disabilities, bilateral hip disabilities, bilateral elbow disabilities, chronic fatigue, sleep disturbances, and fibromyalgia, which required additional development.  However, the Board has reframed the issues to more accurately reflect the claims as set forth by the Veteran in his initial claim for compensation, received in August 2009.  Specifically, he claimed symptoms of chronic fatigue, joint paint, and sleep disturbances, as well as a diagnosis of fibromyalgia, along with two other claims that have been service-connected.  

The Board observes that the RO had adjudicated a claim for service connection of obstructive sleep apnea (OSA), presumably in response to his claim for sleep disturbances and chronic fatigue.  This issue was addressed in the May 2012 Statement of the Case (SOC) and was formally appealed by the Veteran along with all other claims under consideration in June 2012.  However, OSA was inexplicably omitted from the Board's June 2014 decision.  In communications with VA, the Veteran has vehemently argued against the notion that he has OSA.  The Board observes that he does not have an adequate OSA diagnosis, nor has he ever filed a claim for OSA.  Accordingly, the Board is not addressing a separate claim to service connect OSA, but instead will consider it as a potential cause for his sleep disturbances and his chronic fatigue, as discussed in the Remand.
These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

In regard to the effective date of service connection for IBS, the Veteran filed a timely notice of disagreement to this issue.  An SOC has not been issued, therefore this issue must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to the remaining claims, additional treatment records, if in existence, must be obtained.  It is unclear whether all VA treatment records have been obtained.  

Also, the current VA Gulf War examination reports are inadequate.

The Veteran alleges that he has joint pains, generally, throughout his body at all times.  In response to the RO's question about specific painful joints, he listed his fingers, hands, elbows, shoulders, hips, and knees "for the most part."  The quoted language indicates that these are not the only joints that are painful, but perhaps the most frequent or the most severe.  The VA examinations of record only examined these specific joints, but his treatment records suggest additional joints that may be effected.  For example, he complained of left ankle pain in April 2008, but X-rays were normal and no diagnosis was made.  As he is asserting the presence of symptoms in additional joints, which the evidence supports, another full examination must be conducted.  

Further, he has been diagnosed by the December 2009 VA examiner with patellofemoral pain syndrome, metacarpalgia of the bilateral hands, degenerative disc disease of the cervical spine, tendenopathy of the bilateral shoulders, and epicondylitis of the bilateral elbows.  These diagnoses were not listed by the September 2014 VA examiner.  Thus, is it unclear whether he has these diagnoses, and if so, whether they are a manifestation of an undiagnosed or chronic multi-symptom illness.  

The Veteran complains of chronic fatigue (but not of chronic fatigue syndrome), which has not been adequately examined.  Similarly, he complains of sleep disturbances.  The VA examinations noted he had a sleep study at some time that was negative, but the results of that study are not of record.  Neither examination of record adequately addressed these symptoms, and on remand a full examination with a sleep study shall be conducted.

Finally, the Veteran is to be provided an examination and testing to determine whether he has fibromyalgia.  It appears that many of his symptoms (including those associated with his already service-connected headaches and IBS) fall under the umbrella of fibromyalgia, and it is not clear from his records that comprehensive testing for this condition has ever been conducted.  The December 2009 VA examiner palpated some trigger points, but did not provide an adequate explanation as to the results of this test, or the other relevant symptoms.  The Veteran has both positively and negatively alleged that he has this disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his joint pain, fatigue, and sleep disturbances.  Make arrangements to obtain all records not already associated with the claims file.  Ensure that a complete copy of all VA treatment since 1992 is associated with the claims file.

2.  After receipt of records, schedule the Veteran for VA Gulf War Illness examination for an opinion on whether it is as likely as not that his complaints of joint pain, fatigue, and sleep disturbances collectively result in a diagnosis of fibromyalgia, chronic fatigue syndrome, or some other "chronic multi-symptom illness of partially understood etiology and pathophysiology."

It is vital that the examiner record all noted signs and reported symptoms, document all clinical findings, and provide a diagnosis where possible.  The examiner is asked to indicate whether any sign or symptoms is not characteristic of a known clinical diagnosis.

The examiner's attention is directed to the Veteran's reports of joint pain all over his body, but affecting the knees, hands, shoulders, elbows, hips, and neck "for the most part" (i.e., the examiner should elicit details regarding the joint pain and assess all joints mentioned), as well as sleep disturbances and chronic feelings of fatigue.

a.  The examiner is asked to address the diagnoses that are contained in the record: patellofemoral pain syndrome, metacarpalgia of the bilateral hands, degenerative disc disease of the cervical spine, tendenopathy of the bilateral shoulders, and epicondylitis of the bilateral elbows, which were all made at the December 2009 VA examination, but not at the September 2014 VA examination.  If the Veteran has these diagnoses, please provide an opinion for how each is objectively diagnosed, as well as an opinion on the etiology for each.  If the diagnosis is provisional or questionable to any degree, so state.  If any symptoms are not attributable to a known diagnosis, so state.  All necessary diagnostic tests are to be conducted.  

The examiner is asked: Is it at least as likely as not (50 percent probability or greater) that there are objective signs or indicators showing that the Veteran has a disability manifested by joint pain?  If so, can that disability manifested by joint pain be attributed to any known medical causation?  For all diagnosable conditions, is it at least as likely as not (50 percent probability or greater) that any diagnosis manifested by joint pain was incurred in or is related to service?

b.  The examiner is asked to conduct all necessary testing and to resort to all diagnostic criteria for an opinion on whether he has fibromyalgia or chronic fatigue syndrome.  In this regard, the examiner is advised that the Veteran is also service connected for tension headaches and for IBS.

Also, in regard to fatigue and sleep disturbances, a sleep study should be conducted.  The examiner is asked: whether it is as likely as not (50 percent probability or greater) that there are objective signs or indicators showing that the Veteran has a disability manifested by fatigue and/or sleep disturbances?  If so, then is it possible to attribute that disability manifesting as fatigue and/or sleep disturbances to any known medical causation?  Also, is it as likely as not (50 percent probability or greater) that any disability manifested by fatigue and/or sleep disturbances was incurred in or is related to service?

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


